          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


MIGUEL ANGEL GARCIA,                       )
                                           )
              Plaintiff,                   )
                                           )
-vs-                                       )     Case No. CIV-19-448-F
                                           )
CORRECTIONS CORPORATION                    )
OF AMERICA,                                )
                                           )
              Defendant.                   )


                                      ORDER

       United States Magistrate Judge Gary M. Purcell has issued a Report and
Recommendation, recommending that plaintiff, Miguel Angel Garcia’s application
for a writ of habeas corpus ad prosequendum and ad testificandum, construed and
analyzed as a request for preliminary injunction, be denied. In the Report and
Recommendation, Magistrate Judge Purcell advised plaintiff of his right to object to
the recommended ruling by August 26, 2019 and that failure to timely object would
waive appellate review of that ruling.
       Plaintiff has neither objected nor sought an extension of time to object to the
recommended ruling. With no objection being filed within the time prescribed by
Magistrate Judge Purcell, the court accepts, adopts and affirms the Report and
Recommendation in its entirety.
       Accordingly, the Report and Recommendation issued by Magistrate Judge
Gary M. Purcell on August 6, 2019 (doc. no. 37) is ACCEPTED, ADOPTED and
AFFIRMED.
        Plaintiff, Miguel Angel Garcia’s application for a writ of habeas corpus ad
prosequendum and ad testificandum, construed and analyzed as a request for
preliminary injunction (doc. no. 36), is DENIED.
        IT IS SO ORDERED this 10th day of September, 2019.




19-0448p002.docx




                                         2
